 


109 HR 4174 IH: Transport Aircraft Fuel Tank Safety Act of 2005
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4174 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Bishop of New York (for himself, Mr. Israel, Mrs. McCarthy, and Mr. Ackerman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Federal Aviation Administration to issue a final regulation to mitigate center wing fuel tank flammability in transport category aircraft. 
 
 
1.Short titleThis Act may be cited as the Transport Aircraft Fuel Tank Safety Act of 2005. 
2.FindingsCongress finds the following: 
(1) The Federal Aviation Administration has achieved significant progress toward limiting transport category aircraft deaths resulting from center wing fuel tank explosions, including the crash of Trans World Airlines (TWA) Flight 800 off the coast of East Moriches, Suffolk County in Long Island, New York on July 17, 1996 (the single largest loss of life as a result of a preventable center wing fuel tank explosion in a transport category aircraft).  
(2)Over the course of the past 15 years, three separate fatal transport category aircraft accidents resulting in the loss of 346 lives were the result of preventable fuel tank explosions. 
(3)Center wing fuel tank explosions of transport category aircraft remain a concern and have the potential to cause flight disasters. 
(4)The National Transportation Safety Board, pursuant to its recommendations A–96–174 and A–96–175, explicitly affirms that the elimination of center wing fuel tank explosions is a primary objective of aviation safety, and that when considering safety changes, the Federal Aviation Administration should give significant consideration to fuel tank inerting systems. 
(5)It has enacted aviation safety measures in response to the tragedy of TWA Flight 800 and recognized the hardship confronted by family members of the passenger victims who were killed as a result of the crash. 
(6)There is a need to address and resolve the risk to airline passengers due to the vulnerability of aircraft center wing fuel tanks to explosion. 
3.Issue final rule 
(a)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final rule requiring— 
(1)manufacturers of transport category aircraft to install fuel tank inerting systems on existing transport category aircraft that have fuel tanks with high flammability exposure and new aircraft; 
(2) not later than 5 years after the date of the enactment of this Act, operators of transport category aircraft retrofit existing transport category aircraft with fuel tank inerting systems. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to the Administrator of the Federal Aviation Administration to reimburse manufacturers and operators of transport category aircraft to install or retrofit transport category aircraft with fuel tank inerting systems.  
 
